Court of Appeals
of the State of Georgia

                                       ATLANTA,____________________
                                                  April 20, 2015

The Court of Appeals hereby passes the following order:

A15I0160. DEVIN HOLLIS ZUMARAN v. CITY OF ACWORTH.

      Devin Hollis Zumaran is charged in the Municipal Court of Acworth with
failing to stop at a stop sign and misdemeanor possession of marijuana. After the
municipal court denied his motion to withdraw his jury trial waiver, Zumaran filed
this application for interlocutory appeal. We, however, lack jurisdiction.
      As a general rule, the ruling of a municipal court must be appealed to the
superior court. See OCGA § 15-6-8 (4) (B) (superior courts have authority to review
judgments of municipal courts); OCGA § 40-13-28 (defendant convicted of traffic
offense has right of appeal to superior court); see also Beaman v. City of Peachtree
City, 256 Ga. App. 62 (567 SE2d 715) (2002) (defendant convicted in municipal
court of underage possession of alcohol applied to superior court for writ of
certiorari); City of Lawrenceville v. Davis, 233 Ga. App. 1 (502 SE2d 794) (1998)
(DUI defendant appealed municipal court conviction to superior court). Further, such
appeals are generally available only from final judgments of the municipal court. See
Jenga v. Deveaux, 193 Ga. App. 436 (1) (388 SE2d 361) (1989). If the party is
aggrieved by the decision of the superior court on appeal, he may file an application
for discretionary review in this Court. See OCGA § 5-6-35 (a) (1).
      Because it does not appear that Zumaran has the right to seek review in this
Court at this juncture, this application for interlocutory appeal is hereby DISMISSED.
Court of Appeals of the State of Georgia
                                     04/20/2015
       Clerk’s Office, Atlanta,____________________
       I certify that the above is a true extract from
the minutes of the Court of Appeals of Georgia.
       Witness my signature and the seal of said court
hereto affixed the day and year last above written.


                                                , Clerk.